

116 HR 1783 IH: Keep Food Safe from Glyphosate Act of 2019
U.S. House of Representatives
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1783IN THE HOUSE OF REPRESENTATIVESMarch 14, 2019Ms. DeLauro introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for increased scrutiny with respect to pesticide residues of glyphosate, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Keep Food Safe from Glyphosate Act of 2019. 2.Restoring previous tolerance for glyph­o­sate on oats (a)In generalThe Administrator of the Environmental Protection Agency, pursuant to section 408 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 346a), shall establish a permanent tolerance for the use of glyphosate on oats not to exceed 0.1 parts per million.
 (b)Glyphosate definedIn this section, the term glyphosate means glyphosate acid (CAS number 1071–83–6) [N-phosphonomethyle) glycine], an herbicide belonging to the phosphono amino acid class of pesticides that can be associated with different counter cations to form salts.
 3.Labeling changesBeginning not later than one year after the date of the enactment of this Act, a pesticide containing glyph­o­sate (as defined in section 2(b)) is misbranded within the meaning of section 2(q) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136(q)) if its labeling does not include, in a clear and conspicuous manner, the following statement: Unlawful to apply this product prior to harvest of oats..
 4.Increased testing for glyphosate by the Department of AgricultureSection 301 of the Food Quality Protection Act of 1996 (21 U.S.C. 346a note) is amended by adding at the end the following new subsection:
			
 (d)Annual glyphosate testingBeginning not later than 60 days after the date of the enactment of the Keep Food Safe from Glyphosate Act of 2019, and each year thereafter, the Secretary of Agriculture shall, as part of the residue data collection activities conducted under subsection (c), with respect to foods most likely consumed by infants and children (including oats and oat-based products), test for residues of glyphosate (as defined in section 2 of the Keep Food Safe from Glyphosate Act of 2019)..
		